DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) a multilayer ceramic electronic component comprising: a plurality of multilayer ceramic electronic component bodies, a first metal terminal connected to the first outer electrodes of the multilayer ceramic electronic component bodies; and a second metal terminal connected to the second outer electrodes of the multilayer ceramic electronic component bodies; the first metal terminal extends between the first outer electrodes of the multilayer ceramic electronic component bodies; the second metal terminal extends between the second outer electrodes of the multilayer ceramic electronic component bodies; the first metal terminal includes a first mounting portion extending away from the plurality of multilayer ceramic electronic component bodies in the length direction of each of the plurality of multilayer ceramic electronic component bodies; the second metal terminal includes a second mounting portion extending away from the plurality of multilayer ceramic electronic component bodies in the length direction of each of the plurality of multilayer ceramic electronic component bodies; the first and second mounting portions are mountable on the mounting substrate; the plurality of multilayer ceramic electronic component bodies, the first outer electrodes, and the second outer electrodes of the plurality of multilayer ceramic electronic component bodies, at least a portion of the first metal terminal, and at least a portion of the second metal terminal are covered by a cover material; the first metal terminal further includes: a first joining portion connected to the first outer electrodes, extending continuously between the first external electrodes in a direction parallel or substantially parallel to the mounting surface, and continuously facing the one of the first side surface and second side surface of each of the plurality of multilayer ceramic electronic component bodies; a first extending portion connected to the first joining portion and longitudinally extending away from each of the plurality of multilayer ceramic electronic component bodies in the length direction of each of the plurality of multilayer ceramic electronic component bodies; and a second extending portion connected to the first extending portion and extending toward the mounting surface to provide a gap between the mounting surface and the one of the first side surface and second side surface of each of the plurality of multilayer ceramic electronic component bodies; the first mounting portion is connected to the second extending portion and extends parallel or substantially parallel to the mounting surface; the first extending portion extends in the direction parallel or substantially parallel to the mounting surface away from a first side surface of the cover material that is adjacent to the first end surface of each multilayer ceramic electronic component body; the second metal terminal further includes: a second joining portion connected to the second outer electrodes, extending continuously between the second external electrodes in a direction parallel or substantially parallel to the mounting surface, and continuously facing the one of the first side surface and second side surface of each of the plurality of multilayer ceramic electronic component bodies; a third extending portion connected to the second joining portion and longitudinally extending away from each of the plurality of multilayer ceramic electronic component bodies in the length direction of each of the plurality of multilayer ceramic electronic component bodies; and a fourth extending portion connected to the third extending portion and extending toward the mounting surface to provide a gap between the mounting surface and the one of the first side surface and second side surface of each of the plurality of multilayer ceramic electronic component bodies; and the second mounting portion is connected to the fourth extending portion and extends parallel or substantially parallel to the mounting surface; and the third extending portion extends in the direction parallel or substantially parallel to the mounting surface away from a second side surface of the cover material that is adjacent to the second end surface of each multilayer ceramic electronic component body (claims 1 & 3-20).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848